Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

This office action is in response to the reply filed on 6/26/21 where applicant elected, without traverse, Species e, Fig. 5, represented by Claims 11-13.  Claims 1-19 are pending with claims 1-10, 14-19 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin Hyun Woo (KR 20120096675) (“Woo”).
oo discloses: a system of electrotherapy comprising: an electrode patch (FIG 3)

    PNG
    media_image1.png
    589
    810
    media_image1.png
    Greyscale

One or more active drug ingredients in a layer of at least a first conductive gel (90a) and a second conductive gel (90b); (see pg. 8 ⁋ 5, line 1)

    PNG
    media_image2.png
    596
    788
    media_image2.png
    Greyscale

An electrotherapy apparatus (low frequency oscillator) that provides electrical current onto the electrode patch (onto a layer of at least a first conductive sheet (80a) and a second conductive sheet (80b)); the first and second conductive sheets placed directly on the electrotherapy apparatus (Fig. 5);
First conductive sheet is connected to the first conductive gel (see Fig. 5); 
Second conductive sheet is connected to the second conductive gel (see Fig. 5);
The layer of the first and second conductive gels are in contact with a human or animal body (pg. 8 ⁋ 6);
The first and second conductive gels have a viscosity (hydrogel) allowing both gels to adhere to skin on a human or animal body (pg. 8 ⁋ 7).

The electrode patch containing the active drug ingredients (in the first and second conductive gels (90a,90b)) is electrically connected to the electrotherapy apparatus through the first and second conductive sheets (80a,80b) in order to enhance the drug delivery of the active drug ingredients (pg. 8 ⁋ 1-2) (pg. 6 ⁋ 2)
The electrotherapy apparatus can be reused (low frequency oscillator/stimulator) (pg. 6 ⁋ 5—snap connection is reusable).

Response to Arguments
6.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Rejection over Woo maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783